DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 2/22/21 has been considered by the Examiner and deemed to have no effect on the patentability of the previously allowed claims.

Reasons for Allowance
The reasons for allowance were provided in the Office Action of 1/25/21.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896